Citation Nr: 1224251	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-17 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 2006, for a 40 percent evaluation for low back syndrome.

2.  Entitlement to an effective date earlier than April 24, 1997, for a 20 percent evaluation for low back syndrome.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 1985 and from July 1991 to April 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 1997 and April 2007 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted increased disability evaluations for the Veteran's low back syndrome to 20 percent and 40 percent, respectively.  The effective date for the increased to 40 percent was changed in an August 2009 rating decision.  This change to an earlier date is reflected on the title page.

The Veteran testified at a hearing before the undersigned at the RO (Travel Board) in December 2008.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In February 2009 and June 2010, the Board remanded this case for further development.



FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied entitlement to a compensable rating for low back syndrome.  The Veteran was advised of this decision in June 1993, but did not submit new and material evidence or a notice of disagreement.

2.  The Veteran submitted a claim for increased rating for the low back disability that was received on February 9, 1996, which was denied in a rating decision issued on February 27, 1996; a notice of disagreement or new and material evidence was not received within one year of that decision.

3.  A VA treatment record dated April 24, 1997 was the earliest claim for increase received after the February 27, 1996 decision, and increase in disability was factually ascertainable more than one year prior to April 24, 1997.

4.  The March 2006 Board decision that denied a rating in excess of 20 percent for the low back disability is final.

5.  The Veteran's claim for an increased rating in excess of 20 percent for a low back disability was received on May 10, 2006; it was not factually ascertainable than an increase in disability had occurred prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 24, 1997, for a 20 percent rating for low back syndrome are not met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2011).


2.  The criteria for an effective date earlier than May 10, 2006, for a 40 percent rating for low back syndrome are not met.  38 U.S.C.A. §§ 510(a), 5110, 7105; 38 C.F.R. §§  3.151(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 generally governing citation of judicial decisions issued on or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

The Federal Circuit has held that filing an notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

The Board has carefully reviewed the Veteran's statements and testimony and concludes, with one exception, that no available outstanding evidence has been identified.  The Veteran reported in a statement dated January 31, 1996, that he had seen a VA physician that day.  This treatment record is not in the claims file.  Subsequent VA treatment records make reference to findings on the date of the reported treatment and the Board has used the reports of this treatment to find that this was the date that an increase in disability was factually ascertainable.

The absence of the treatment record is not prejudicial to the Veteran, because the Board accepts that the record supports the Veteran's claim but that an intervening final decision precludes an earlier effective date.  Hence, even if the record was part of the claims file, it would not be reasonably likely to substantiate entitlement to an earlier effective date.

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  A medical examination or opinion is not needed to determine the proper effective dates.

In compliance with the Board's February 2009 remand, VA obtained the Veteran's Social Security Administration (SSA) records, provided additional notice in March 2009, and issued an August 2009 Statement of the Case for the above issues.  In compliance with the Board's June 2010 remand, the RO determined that the Veteran's December 2009 Hearing Option form indicated that he wanted to continue his appeal.  See May 2012 Appeal Certification Worksheet.  Therefore that document is liberally construed as a timely informal Substantive Appeal and the claims were certified to the Board.  Thus VA has complied with the February 2009 and June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his December 2008 hearing the undersigned identified the issues of entitlement to earlier effectives date for the award of the 20 and 40 percent disability evaluation for low back syndrome, sought information to determine whether all relevant records had been obtained, and sought information as to the effective date the Veteran was seeking.  The undersigned explained to the Veteran the finality of the March 2006 Board decision, how that affected his claim for an earlier effective date, and the clear and unmistakably erroneous standard necessary to negate that decision in order to establish an earlier effective date prior to the date of that decision.  The Board subsequently remanded the appeal, in part, so that the Veteran could receive a statement of the case on these issues.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates - Generally

Unless provided otherwise, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).  Thus, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Additionally, the submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  

When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment; and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

Procedural History

The Veteran was originally granted service connection for chronic low back syndrome in a September 1986 rating decision.  The disability was rated noncompensable (0 percent), effective December 28, 1985, the day after his separation from service.  The Veteran filed a notice of disagreement with this rating, but did not perfect an appeal, and the appeal was closed.  See 38 C.F.R. §§ 20.200-202, 20.302.  No new and material evidence was received within the remainder of the appeal period.  The rating decision; therefore, became final.  See 38 C.F.R. § 20.1103.

The Veteran's obtained a new representative who filed a claim for service connection for several disabilities, including a back condition, in February 1990.  In a November 1990 rating decision for issues not currently on appeal, the RO noted that the representative had also asked for service connection for a back condition, but that this disability was already service connected and evaluated as noncompensably disabling.  In a December 1990 statement, the Veteran acknowledged that rating decision and indicated his intention to seek service connection for a cyst and to pursue increased disability ratings for his service connected hypertension and right hip disability.  He did not indicate then that he wanted his February 1990 claim to be considered a claim for an increased evaluation, or indicate an intent to seek an increased rating for the back disability. 

In July 1991, the Veteran was called back to active duty.  In June 1992, two months after he separated from this service, the Veteran filed a claim for increased disability ratings for multiple disabilities, including that of the back.  In a May 1993 rating decision, the increased rating claims were denied.  The Veteran was advised of this decision in June 1993.

In June 1993, the Veteran filed another claim for increase, stating that his service connected disabilities had become more disabling in recent months; but he indicated that he was specifically claiming an increase for disabilities not currently on appeal.  Although this increased rating claim was received within one year of the May 1993 denial, indeed within one month, this claim does not specifically address his low back disability or its symptoms.  Instead, that claim expressly addressed hemorrhoids and fistula-in-ano.  As a result, VA addressed only those two disabilities in the September 1993 rating decision and the Board does not infer new and material evidence related to the Veteran's low back disability or other disabilities contained in that claim.  See 38 C.F.R. § 3.156(a).  As such, 38 C.F.R. § 3.156(b) does not apply and the May 1993 rating decision also became final.  See 38 C.F.R. § 20.1103.

In a statement dated January 31, 1996 and received on February 9, 1996, the Veteran claimed entitlement to increased ratings for multiple disabilities including that of the back.  He reported that he had been seen by a VA doctor that day and had been prescribed medication.

On February 27, 1996, the RO advised the Veteran that it had denied his claims for increase because he had failed to report for a VA examination, scheduled earlier that month.  RO personnel noted in the file that the VAMC reported that the Veteran's appointments had been cancelled due to his failure to report.

On May 16, 1997, the RO received a statement from the Veteran in which he reported that he was claiming an increased rating for hypertension and "other health complications."  He asked the RO to obtain records of his VA outpatient treatment.

In the May 1997 rating decision, the evaluation for chronic low back syndrome was increased to 20 percent, effective April 24, 1997.

April 24, 1997, is the date of X-ray evidence that showed disc disease with disc space narrowing.  The April 1997 radiology report noted disc disease with disc space narrowing "similar to 1-31-1996."

The Veteran underwent surgery for his back disability in June 1999 and filed a claim for a temporary total disability evaluation based on treatment for a service connected disability requiring convalescence.  See 38 C.F.R. § 4.30.  In an August 1999 rating decision, the Veteran was granted a temporary total disability evaluation.  This temporary total disability evaluation was in effect from June 14, 1999, to August 1, 1999.

The Veteran repeatedly sought to increase his 20 percent disability evaluation and was denied.  See e.g., May 1998, February 1999, December 1999, and January 2001 rating decisions.

In a March 2006 decision, the Board denied entitlement to an increased rating in excess of 20 percent.  It interpreted the Veteran's June 1997 notice of disagreement with the 20 percent rating as a claim for an earlier effective date for eservice connection and it referred this claim to the RO for further consideration and appropriate action.  

At the 2008 Travel Board hearing, it was clarified that the Veteran was actually disagreeing with the effective date for the 20 percent rating; and the issue was remanded so that a statement of the case could be issued.  The Veteran then perfected the current appeal.

A Board decision becomes final as of the date stamped on its face, unless reconsideration is ordered.  In this case, reconsideration has not been ordered, and the decision was final as of its March 9, 2006, date stamp.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.  

The Veteran then submitted a claim for an increased evaluation in May 2006.  

In an April 2007 rating decision, the evaluation for his low back disability was increased to 40 percent, effective June 15, 2006.

In an August 2009 rating decision, the RO granted an effective date of May 10, 2006, for the 40 percent rating.

The 20 Percent Evaluation

In order to determine the appropriate effective date for the grant of the 20 percent rating, it is initially necessary to determine the date of the last final denial.  The Veteran's claim for increase was denied on February 27, 1996.  Although, the Veteran was advised of his appeal rights, he did not submit a notice of disagreement within the one year appeal period after that decision.  See 38 U.S.C.A. § 7105(c) (West 2002).

No additional evidence was received within the appeal period after the decision.  Pertinent VA treatment records were created more than one year after the decision, and the January 31, 1996 record was constructively of record at the time of the February 1996 decision.  The Veteran submitted no statements during the year after that decision.  Since there was no notice of disagreement or new and material evidence within the appeal period; the February 1996 decision is final.  Id; Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The April 24, 1997 treatment record could be viewed as a claim for increase.  38 C.F.R. § 3.155(a).  There does not appear to be any statement or treatment record indicating a claim for increase between the February 1996 denial and the April 24, 1997 treatment.  

Although the April 24, 1997 record includes the Veteran's report of back pain over the previous three to four months, the treatment record indicates that the X-ray findings were the same as in January 31, 1996; and it was the findings of pathology associated with the back pain that served as the basis for the increase.  Accordingly, the increase in disability was ascertainable more than one year prior to the claim.  As such, the appropriate effective date is the date of claim, April 24, 1997.  38 C.F.R. § 3.400(o).  There is no basis for an effective date earlier than April 24, 1997.

The 40 Percent Evaluation

As the final March 9, 2006, Board decision denied the Veteran's claim for a rating in excess of 20 percent for his service connected low back syndrome; an increased rating is not permitted prior to the decision.  See Hazan.

On May 10, 2006, VA received the Veteran's statement entitled "Notice of Disagreement," expressing his desire to appeal that Board decision and indicating that his low back disability had gotten worse.  The record does not indicate that the Veteran filed an appeal with the U.S. Court of Appeals for Veterans Claims within 120 days, as instructed by the appellate rights information included in that Board decision.  Instead, that May 2006 statement was received by the RO.  As such, it was appropriately treated as a claim for an increased disability evaluation.  See 38 C.F.R. § 3.155.  

Pursuant to this claim, the Veteran's disability evaluation was increased to 40 percent based on the January 2007 examination results that showed significant limitation of motion.  Ultimately, the effective date was set at May 10, 2006, the date of the Veteran's correspondence with VA that was deemed a claim for an increased disability evaluation.

The Board has considered whether an earlier effective date of some point between the final March 9, 2006, Board decision and the current date of May 10, 2006, is appropriate.  In this regard, the Veteran did not submit a formal claim or any document that could be construed as an informal claim during this time period.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§  3.151, 3.155, 3.400.

Likewise, VA outpatient treatment records do not show treatment for the Veteran's low back disability during the relevant period.  Therefore, there are no VA medical records that may constitute an informal claim during that period.  Thus, an earlier effective date based on submission of medical records is not warranted.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

There is also no evidence that the increase was factually ascertainable during the period between March 9, 2006 and May 10, 2006.  

The May 2006 statement is the earliest document that can be construed as a claim for an increased evaluation.  Likewise, the medical evidence of record from this time period does not show an increase in the Veteran's low back disability symptoms.  As this evidence does not suggest that the Veteran was entitled to a 40 percent disability rating for his low back syndrome at any time between the March 2006 final Board decision and the May 2006 claim, there is nothing of record to demonstrate entitlement to an effective date prior to May 10, 2006, the date of the Veteran's claim for an increased disability evaluation, for the assignment of a 40 percent disability rating. 

The preponderance of the evidence is against an effective date prior to May 10, 2006, for the assignment of a 40 percent disability rating and reasonable doubt does not arise.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  of 38 U.S.C. § 5107(b) Entitlement to an effective date prior to May 10, 2006, for the assignment of a 40 percent disability evaluation for low back syndrome must be denied.


ORDER

Entitlement to an effective date prior to April 24, 1997, for the grant of a 20 percent rating for low back syndrome is denied.

Entitlement to an effective date prior to May 10, 2006, for the assignment of a 40 percent disability evaluation for low back syndrome is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


